DETAILED ACTION
Applicants' arguments, filed October 8, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Election/Restriction
Applicants elected Group II, claims 22-27, with traverse, on 3/2/2020. Claims to the non-elected group I, claims 15-21, have been canceled by Applicants. 


Notice of Pre-AIA  or AIA  Status
The present application is examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 29-48 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not 60 fullerene is present in the homogeneous solution at a concentration of 0.01-0.08% by weight, relative to the homogeneous solution”. Thus, it appears the claims contain new matter.  


Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 29-48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moussa (WO 2005/105214 – provided in IDS dated 2/14/2019).
Moussa teaches that aqueous suspensions of water insoluble fullerenes such as -2 (0.01) to 10% by weight relative to the total weight of the composition (p.7). Water-insoluble fullerenes are preferably dispersed or dissolved in the carrier under a micronized form (p.7). Oral administration of a composition containing 20mg of water-insoluble C60 fullerene to rats protects against acute liver toxicity of CCl4 (p.17-19). Direct solubilization of C60 fullerene in vegetable oil to form a homogeneous solution ready for oral administration (Example 1). Administration is preferably to a human (p.11). The fullerene may alternatively be solubilized in water (Example 2). By protecting the animals from liver damage and failure, the administration of the composition increases the life expectancy of these individuals (Example 3). Moussa additionally teaches C60 fullerene is able to protect antioxidant systems against free radicals (p.20). Moussa teaches administration of water-insoluble fullerene at levels between 0.01 and 10% relative to the total weight of the composition (p.7). The fullerene is micronized fullerene particles may be below 200nm and may be reduced further by milling (p.18). Moussa teaches administration of fullerenes may prolong lifespan (p.2 citing U.S. 2003/0162837).
Moussa does not explicitly teach insoluble C60 fullerenes “increase the expected lifespan”. 
All active steps of the instantly recited method are interpreted as met by Moussa. One of ordinary skill in the art would find it prima facie obvious to increase the lifespan of a patient facing liver toxicity by protecting the liver through administration of C60 fullerenes as taught by Moussa. Given that C60 fullerenes are taught as antioxidants and protect against toxicity, one of skill in the art would expect oral administration to of C60 prima facie case of obviousness exists.


Obviousness Remarks
Applicants argue that Moussa provides no motivation to arrive at the instantly claimed dosage. Applicants assert that Moussa discloses the use of a composition comprising particles of water-insoluble fullerenes that can be administered in an amount of at least 10mg/kg of body weight per day. Applicants submit that Moussa does not teach oral administration of a homogeneous solution consisting of a water-insoluble C60 fullerene dissolved in a biocompatible carrier. 
Examiner disagrees. Moussa teaches direct solubilization of C60 fullerene in vegetable oil to form a homogeneous solution ready for oral administration (Example 1). The fullerene may be C60 (p.2) and administration is preferably to a human (p.11). The concentration of fullerene may be between 0.01 and 10% relative to the total weight of the composition (p.7). Thus, a skilled artisan would have found it prima facie obvious to orally administer a composition comprising a homogeneous solution of C60 fullerene to a mammal. Accordingly, a prima facie case of obviousness is established, so Applicants argument is unpersuasive.

Applicants argue that one of the advantages of using a homogenous solution of 60 fullerene is that the required dosage is substantially lower than the dosage required with compositions of dispersed particles of water-insoluble C60 fullerene. See, for example, page 4: left column of the instant application as published, “Generally, the said fullerene is administered in an amount of at least 0.1 mg/kg of body weight per day.” The skilled artisan could not have predicted or reasonably expected that homogenous solutions of water-insoluble C60 fullerene can be administered at dosages 100-times lower than the minimum dosage required with a dispersed suspension of C60 fullerene particles in a carrier. Consider, for example, that the average adult human has a body weight of approximately 62.0 kg. In view of the disclosure of Moussa, the average adult human would require a dosage of at least 620 mg. The most concentrated composition taught by Moussa has a concentration of 14 mg of water-insoluble C60 fullerene suspended in 1 mL of olive oil. Thus, the average adult human would need to consume at least 44 mL of the composition of Moussa to receive an “effective dose”. Conversely, the average adult human practicing the instantly claimed invention would require a minimal dose of 6.2 mg of water-insoluble fullerene. At a concentration of 0.08% by weight, as required by the instant claims, the average adult human need consume only 7.8 mL of the composition to receive an effective dose. Thus, the dramatic reduction in required dosage of the instant invention represents a significant innovation over the compositions and methods taught by Moussa. Accordingly, claims 29 and 46 are novel and nonobvious over Moussa at least because of the limitation, “wherein the composition is administered such that the mammal receives a dosage of about 0.1 milligram to about 4 milligrams of the water-insoluble C60 fullerene per kilogram of body weight of the mammal.”
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For these reasons, Applicants arguments are considered unpersuasive to overcome the prima facie case of obviousness.

Applicants submit that Example 4 and Figure 5 demonstrate that a dosage of 1.6 mg/kg of a homogenous solution of water-insoluble fullerene prolongs the lifespan of healthy rats, as compared to rats dosed with water or an olive oil carrier alone. At 25 months after initiation of the study, the survival rates are 25%, 67% and 100% for rats treated with water, olive oil, or the homogenous solution of water-insoluble C60 fullerene, respectively. At 37 months after initiation of the study, the survival rates are 0%, 17% and 100% for rats treated with water, olive oil, or the homogenous solution of water- insoluble C60 fullerene, respectively. (See, e.g., Figure 5 and paragraph [0025] of the 60 fullerene in olive oil) after initiation of the study. One of ordinary skill in the art, aware of the teachings of Moussa, could not have predicted or reasonably expected that administration of 1.6 mg/kg of the homogenous solution of water-insoluble C60 fullerene in olive oil would more than double the lifespan of a rat, as compared to treatment with water alone. 
Examiner disagrees that Applicants have met their burden of demonstrating unexpected results set forth in MPEP 716. Applicants have demonstrated that rats receiving C60 fullerene dissolved in olive oil at 0.08mg/ml had increased lifespan when compared rats receiving water or olive oil. However, MPEP 716.02(e) sets forth that Applicants “must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness”. Applicants’ data fails to demonstrate unexpectedness because there is no direct comparison to Moussa. A skilled artisan following the teachings of Moussa would have an expectation of prolonged lifespan by providing protection from liver damage. The instant claims (1) do not limit the population of mammals and (2) do not limit the concentration of C60 fullerene in the composition administered. As such, the instant claims are prima facie obvious over Moussa, Applicant have not demonstrated unexpectedness over Moussa, and Applicants claims are not commensurate in scope with the data Applicants rely on for establishing unexpected results. Applicants argument for unexpected results is unpersuasive.

60 fullerene would lead to a prolonged lifespan of a mammal when administered orally in a very low concentration of up to 0.08% only. 
Examiner does not find the declaration sufficient to overcome the rejection because the claims are drawn to: “orally administering to the mammal a composition comprising a homogeneous solution consisting of a water-insoluble C60 fullerene dissolved in a biocompatible carrier, wherein: the water insoluble C60 fullerene is present in the homogeneous solution at a concentration of 0.01 to 0.08% by weight, relative to the homogeneous solution”. The instant claims permit fullerene and other antioxidant and anti-aging medicaments to be included in the administration based on the use of the term “comprising”. Thus, the claims are not limited to administration of only 0.08% C60 fullerene as the declarant suggests. Accordingly, the declaration is unpersuasive.  It is noted that the patient population (i.e. patients experiencing or subjected to liver toxicity vs healthy patients) and the time of Applicants expectation is not specified. Applicants have not met their burden of demonstrating an unexpected result that is commensurate in scope with the instant claims. See MPEP 716.  

Applicants previously argued that Moussa ‘214 is for alleviating oxidative stress rather than prolonging the lifespan of a mammal. 
Examiner disagrees. One of skill in the art would expect a reduction in oxidative stress in a mammal to increase the lifespan of the mammal based on the free radical theory of aging. More specifically, a skilled artisan following the teachings of Moussa prima facie obvious to increase the lifespan of a mammal facing liver toxicity by protecting the liver through administration of C60 fullerenes. Examiner further notes that fullerenes are taught to increase lifespan. Moussa p.2 citing U.S. 2003/0162837. For these reasons, the preponderance of the evidence supports a finding of obviousness over Moussa.


Relevant Prior Art
Moussa (TN2009/000493 - provided via IDS dated 10/8/2021) teaches administration of composition containing C60 fullerene dissolved in olive oil increased lifespan in rats compared to rats treated with water or water and olive oil.  


Conclusion
No claims are allowed. Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612